Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 11, 13, 14, and 19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Examiner notes the “detected by pulse” would better place the application in condition for allowance and the use of “or” operators allows for either limitation to be met by the prior art. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 11, and 13, 14 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Konrardy et al (2020/0317216) in view of Ricci (2014/0309875) hereinafter, Ricci further in view of Tuukkanen (2015/0283902) hereinafter, Tuukkanen.

In regards to claim 11, Konrardy teaches a method for controlling display content on an output means of a vehicle, the method comprising (abstract): 
	determining a degree of automation of a driving state of the vehicle [148,165-168,169] (fig. 7 (702));  
	determining at least one further state variable of the vehicle [149] or a passenger,
	wherein the at least one further state variable comprises geodata 
of the vehicle ([149] GPS data);  and [154][147-152]
[0156] The appropriate usage levels may alternatively be determined as one or more usage levels that meet operational requirements for the road segment of interest (i.e., the current road segment or upcoming road segment). Such operational requirements may include legal restrictions against or requirements for certain levels of autonomous operation of vehicles along the road segment, which may be based upon governmental regulations or contractual obligations (e.g., insurance policy covenants or warranty limitations). Such operational requirements may similarly include minimum safety levels, minimum or maximum autonomous operation levels, or other metrics specified in a user profile.

	Konrardy fails to expressly teach determining the display content for the output means depending on the degree of automation and the at least one further state variable; Examiner notes [154, 160-165]. . “The methods described herein, however, can be used to automatically adjust vehicle usage restrictions based upon both vehicle operator identity and current conditions.” [160]
	However, Ricci teaches determining at least one further state variable of the vehicle or a passenger and determining the display content for the output means depending the at least one further state variable.(fig. 29 (2912-2920) [590-596]).
	[0595] With the provided information, the user customization module 2172 can determine if there is a driver or passenger who should not view and/or hear the current content provided in the user interface 248, in step 2912. For example, the driver that is operating the vehicle in zone A 512A may be prohibited from viewing the video content provided to occupants in zone B 512B, based on state law or simply for safety reasons. As such, the user customization module 2172 may determine that the driver should not see or hear the content being provided to the passenger in zone B 512B. In other situations, a passenger in zone E 512E may be viewing video or the other information which is meant for adults. As such, if a child is determined to be in zone C 512C, the video or content should be prohibited from being seen by the child in zone C 512C. As such, if it is determined that a user should not see, hear, or be able to interact with the content provided, the method 2900 proceeds YES to step 2916. However, if it is determined that the user can see, hear, or interact with the content, the method 2900 proceeds NO back to step 2908 where that content is provided.


    PNG
    media_image1.png
    822
    554
    media_image1.png
    Greyscale

	It would have been obvious to one of ordinary skill in art to modify the teachings of Konrardy in view of Ricci to further include determining at least one further state variable of the vehicle or a passenger and determining the display content for the output means depending the at least one further state variable as taught by Ricci in order to follow applicable laws.
	Konrardy and Ricci fail to teach wherein the geodata comprise an identification of a country travelled through by the vehicle, and
	wherein the at least one state variable further comprises a current condition of
the driver, the front passenger and/or further passengers, wherein the current condition
of the driver, the front passenger and/or the further passengers is detected by pulse or
eye monitoring.
		However, Tuukkanen teaches wherein the geodata comprise an identification of a country travelled through by the vehicle [0044] Tuukkanen, and

[0044] In one embodiment, the matching module 203 may cause a matching of the location information received from the detection module 201 for the at least one vehicle with the traffic rules of at least one region, the at least one country, or a combination thereof. In another embodiment, the matching module 203 may cause a matching of the movement patterns of the at least one user driving the at least one vehicle with the map data. In a further embodiment, the matching module 203 may cause a matching of the position of the at least one steering wheel to the position of at least one user, the one or more visible objects, or a combination. In an additional embodiment, the matching module 203 may cause a matching of the movement patterns between the one or more users within the at least one vehicle, for example, the points of gaze, the head movements, or a combination thereof of at least one user driving the at least one vehicle may follow the pattern of a driving task. In another embodiment, the matching module 203 may cause a matching of the positioning information for one or more hands of the one or more users received from the detection module 201 with the location of the one or more users, the direction of vehicle movement, or a combination thereof.


	wherein the at least one state variable further comprises a current condition of
the driver, the front passenger and/or further passengers, wherein the current condition
of the driver, the front passenger and/or the further passengers is detected by pulse or
eye monitoring.[0042-0044] Tuukkanen


	[0042] FIG. 2 is a diagram of the components of the configuration platform 109, according to one embodiment. By way of example, the configuration platform 109 includes one or more components for causing an optimization of one or more contents presented to at least one user classified as a driver of at least one vehicle by means of virtual or augmented reality device. It is contemplated that the functions of these components may be combined in one or more components or performed by other components of equivalent functionality. In this embodiment, the configuration platform 109 includes a detection module 201, a matching module 203, a decision module 205 and a presentation module 207.
[0043] In one embodiment, the detection module 201 may cause a detection of at least one user driving the at least one vehicle based, at least in part, on the seat positions, the user movements, the points of gaze, the at least one camera information, the at least one sensor information, or a combination thereof. In another embodiment, the detection module 201 may cause a detection of one or more user movements, the status of the at least one vehicle, or a combination thereof to permit a complete access to virtual or augmented reality services, any other services, or a combination thereof. In a further embodiment, the detection module 201 may cause a detection of at least one position of one or more users within the at least one vehicle based, at least in part, on the road line alignment, the frame of the at least one vehicle, the windshield of the at least one vehicle, the alignment of one or more mirrors of the at least one vehicle, the vehicle lightings, the position of the steering wheel, or a combination thereof. In an additional embodiment, the detection module 201 may cause a detection of location information for the at least one vehicle and may transmit the information to the matching module 203. In another embodiment, the detection module 201 may cause a detection of positioning of one or more hands of one or more users and may transmit the information to the matching module 203.

 	It would have been obvious to one of ordinary skill in the art to modify the teachings of Konrardy and Ricci to further include wherein the geodata comprise an identification of a country travelled through by the vehicle wherein the at least one state variable further comprises a current condition of the driver, the front passenger and/or further passengers, wherein the current condition of the driver, the front passenger and/or the further passengers is detected by pulse or eye monitoring as taught by Tuukkanen in order to provide optimization of information to the driver and reduce distraction [0027]
	Therefore, Konrardy in view of Ricci and  Tuukkanen teaches
	determining the display content for the output means depending on the degree of automation and the at least one further state variable (fig. 29 (2908-2920)) Ricci and (fig. 7 (702-712) and fig. 8 (802-810)) Konrardy and whether a driver or front passenger of the vehicle interacts with the output means by viewing or gestures (fig. 28-29 2806-2816 and 2908-2920) [0047] Ricci;  
	approving the determined display content on the output means, wherein the 
vehicle comprises a plurality of output means (fig. 29 (2908-2920)) Ricci, and
	 wherein a determination of approved display content for the plurality of output means takes place individually depending on whether a driver of the vehicle or a front passenger of the vehicle interacts with the output means by viewing or gestures [590-596] Ricco. 
	wherein the geodata comprise an identification of a country travelled through by the vehicle [0044] Tuukkanen, and
		wherein the at least one state variable further comprises a current condition of the driver, the front passenger and/or further passengers, wherein the current condition of the driver, the front passenger and/or the further passengers is detected by pulse or eye monitoring.[0042-0044] Tuukkanen


In regards to claim 19, Konrardy teaches a method for a vehicle comprising a plurality of displays, the method comprising (abstract): receiving a degree of automation of a vehicle ([154][147-152] Konrardy; 
	receiving geodata of the vehicle([149] GPS data);  and [154][147-152] Konrardy;  	        
        Konrardy fails to teach receiving information regarding whether a driver of the vehicle or a front passenger of the vehicle interacts with one of the plurality of displays by viewing or gestures; 
	However, Ricci teaches receiving information regarding whether a driver of the vehicle or a front passenger of the vehicle interacts with one of the plurality of displays by viewing or gestures (fig. 28 2804-2820) [593-599] Ricci
	It would have been obvious to one of ordinary skill in the art to modify the teachings of Konrardy to further include receiving information regarding whether a driver of the vehicle or a front passenger of the vehicle interacts with one of the plurality of displays by viewing or gestures as taught by Ricci in order to instill comfort in a vehicle. 
	Konrardy and Ricci fail to teach wherein the geodata comprise an identification of a country travelled through by the vehicle, and
	wherein the at least one state variable further comprises a current condition of
the driver, the front passenger and/or further passengers, wherein the current condition
of the driver, the front passenger and/or the further passengers is detected by pulse or
eye monitoring.
	However, Tuukkanen teaches wherein the geodata comprise an identification of a country travelled through by the vehicle [0044] Tuukkanen, and
	receiving  a current condition of the driver, the front passenger and/or further passengers, wherein the current condition of the driver, the front passenger and/or the further passengers is detected by pulse or eye monitoring.[0042-0044] Tuukkanen
 	It would have been obvious to one of ordinary skill in the art to modify the teachings of Konrardy and Ricci to further include wherein the geodata comprise an identification of a country travelled through by the vehicle wherein the at least one state variable further comprises a current condition of the driver, the front passenger and/or further passengers, wherein the current condition of the driver, the front passenger and/or the further passengers is detected by pulse or eye monitoring as taught by Tuukkanen in order to provide optimization of information to the driver and reduce distraction [0027]
	Therefore, Konrardy in view of Ricci teaches determining an approved content for the one of the plurality of displays based on the received degree of automation of the vehicle, the received geodata of the vehicle, (fig. 29 (2908-2920)) Ricci and (fig. 7 (702-712) and fig. 8 (802-810)) Konrardy;   and the received information regarding whether the driver of the vehicle or the front passenger of the vehicle interacts with a display by viewing or gestures, (fig. 28 2804-2820) [593-599] Ricci and the received current condition of the driver, the front passenger and/or the further passengers, [0042-0044] Tuukkanen wherein the determination of the approved content for the one of the plurality of displays is an individual determination from determination of approved content for other ones of the plurality of displays. [590-595] Ricco.
	wherein the geodata comprise an identification of a country travelled through by the vehicle [0044] Tuukkanen, and
	receiving a current condition of the driver, the front passenger and/or further passengers, wherein the current condition of the driver, the front passenger and/or the further passengers is detected by pulse or eye monitoring.[0042-0044] Tuukkanen

In regards to claim 13, Konrardy in view of Ricci teaches the method of claim 11, wherein the at least one state variable further comprises a driver, a front passenger or further passengers as users of the output means (fig. 6 648) (fig. 290 2904-2928) [574] Ricci. 
In regards to claim 14, Konrardy in view of Ricci teaches method of claim 11, wherein the at least one state variable further comprises a driving situation [151-0158] Konrardy. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRANT SITTA whose telephone number is (571)270-1542. The examiner can normally be reached M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 571-272-7603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GRANT SITTA/Primary Examiner, Art Unit 2694